Atkinson, J.
Jeff Dozier was convicted of murder without recommendation by the jury, and was sentenced to be electrocuted. A motion for a new trial was made_upon the grounds that the verdict was contrary to law and the evidence. A further ground was added by amend*671ment, based on alleged newly discovered evidence. The exception is to the judgment refusing a new trial.
No. 7138.
June 12, 1929.
Harris & Harris and J. F. Kelly, for plaintiff in error.
George M. Napier, attorney-general, M. Neil Andrews, solicitor-general, and T. R. Gress, assistant attorney-general, contra.
1. The original grounds of the motion for a new trial were conceded to be without merit, and were abandoned in the brief of the attorneys for the plaintiff in error.
2. The alleged newly discovered evidence was cumulative and impeaching in character, and was not such as would probably produce a different result if a new trial should be granted.
3. The judge did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Russell, G. J., who dissents.